Mr. William H. Miller Executive Director Texas School for the Blind 1100 West 45th Street Austin, Texas 78756
Re: Whether local school districts are required to furnish names and addresses of parents of blind students to the Texas School for the Blind
Dear Mr. Miller:
You have requested an opinion from this office. In your request letter, you stated:
  Section 21.507(e) of the Texas Education Code provides that local school districts shall provide parents of handicapped students with written information about:
    (1) the availability of programs offered by state institutions for which the district's students may be eligible,
    (2) the eligibility requirements and admission conditions imposed by each of those state institutions, and
    (3) the rights of students regarding admission to those state institutions and appeals from admission decisions.
Subsection (g) of section 21.507 provides that the Texas School for the Blind itself may provide the written information required by subsection (e) directly to parents.
The Texas School for the Blind would like to provide information on its programs directly to parents of visually impaired students. In order to provide the information directly, we need to be able to obtain the names and addresses of the parents of blind and visually impaired students. Therefore, I request your opinion on the following questions:
  1. Are local school districts required to provide to the Texas School for the Blind upon request, the names and addresses of parents of blind and visually impaired students in their districts?
  2. If the names and addresses of parents of blind and visually impaired students have already been given to another state agency by the local school district, is that state agency required to provide the information to the Texas School for the Blind upon request?
Neither section 21.507 nor any other statute of which we are aware imposes on school districts or on state agencies a duty to provide to the School for the Blind the information to which you refer. If the school wishes to obtain this information, it may request it under the Open Records Act, article 6252-17a, V.T.C.S. Pursuant to this act, a school district or a state agency from which this information is requested would be obligated to release it unless the entity believed that an exception in section 3(a) of the act applied to the information. In that event, and assuming that no prior decision of this office resolves the matter, the entity would be obligated to request our decision regarding the availability of the information, V.T.C.S. art. 6252-17a, § 7(a); see Open Records Decision No. 435 (1986), and we would issue such a decision. See also 20 U.S.C. § 1232g.
 SUMMARY
If the School for the Blind wishes to obtain from a school district or a state agency the names and addresses of the parents of visually impaired students, it should submit to these entities a written request for this information. If an entity wishes to deny the request under section 3(a) of the Open Records Act, article 6252-17a, V.T.C.S., it must seek our decision in the matter.
Very truly yours,
  Jim Mattox Attorney General of Texas
  Jack Hightower First Assistant Attorney General
  Mary Keller Executive Assistant Attorney General
  Rick Gilpin Chairman Opinion Committee
  Prepared by Jon Bible Assistant Attorney General